DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
3.	Information disclosure statement (IDS), submitted September 27, 2020, has been received and considered by the examiner. 
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Objections
5.	Claim 16 is objected to because of the following informalities:  the claim recites “any of claim 1” but this is grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
6.	Claim 7 recites “wherein the receiving portion is formed as a groove recessed in a thickness direction of the base plate, and the groove has a bottom wall without penetrating the base plate”.  It is wholly unclear how the receiving portion or groove can simultaneously be recessed in a thickness direction of the base plate while having a bottom wall without penetrating the base plate.  
7.	Claim 20 recites “the vent of each of the plurality of secondary batteries” but there is no antecedent basis for this limitation since neither a plurality of secondary batteries nor a vent are claimed.  
Allowable Subject Matter
8.	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1, 3, 5-17, and 19-20.
Independent Claims 1 and 20 recite a battery module or pack having a plurality of batteries or a battery unit having a monitoring wire that is broken off when any vent or battery unit bursts, wherein the monitoring wire has two segments spaced from each other across a width direction of the base plate (where the wire is disposed), the spacing being represented by H, wherein an outer diameter of the monitoring wire is D and H/D is greater than or equal to 2.5.  The closest prior art is Ryu US PG Publication 2019/0372083, who discloses a battery module comprising a plurality of secondary batteries (a pair of battery cells) 10 arranged side by side (stacked to face each other, para 0045), each of which comprises a vent (venting pattern) 16a, a monitoring assembly disposed above the plurality of secondary batteries and comprising a base plate (top of support frame) 30 and a monitoring wire (connector wire made of a plurality of metal wires) 20, wherein the monitoring wire is coupled to the base plate, the monitoring wire is disposed corresponding to positions of the vents of the plurality of secondary batteries and can be broken off when any of the 20 comprises a first segment and a second segment spaced apart from each other in a length direction of the base plate, the vent of each of the plurality of secondary batteries has a center line extending in the length direction of the base plate (see e.g. Fig 7; the length direction is along the direction of arrow 7) (see e.g. Figs 1-10; paras 0061-0070).  Ryu does not specifically discuss dimensions of the spacing of the monitoring wire 20 segments, or the diameter.  However, Sakakibara US PG Publication 2011/0012560 teaches a battery pack having monitoring wires that are required to be separated by a specific difference to ensure reliability in the electrical insulation between the wires (see e.g. para 0345).  However, there is no prior art available to teach any kind of relationship between the spacing of such wires and the diameter of such wires, and further, such a relationship cannot be found obvious in light of KSR given the clear criticality demonstrated in at least para 0057 of the published instant disclosure. Therefore, the references fail to teach or suggest the particulars of the independent Claims 1 and 20, and it’s not obvious to modify these teachings to give the instant claimed invention.   Thus none of the prior art of the record, alone or in combination, appears to teach, suggest, or render obvious the invention of independent Claims 1 and 20.  Since Claims 3, 5-17, and 19 depend on Claim 1, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729